DAY, J.
A person who is entitled to participate in, the state insurance fund and who has filed a claim for injuries sustained in the course of his employment, whose claim has been allowed and medical expenses granted to him and further compensation denied, is not deprived of a right to a rehearing upon said claim by reason of the amendment of Section 1465-90, General Code, passed March 26, 1925. (Industrial Commission v. Phillips, 114 Ohio St. 607, approved and followed.)
(Marshall, CJ., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)